Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.
In regard to claims 1, 9 and 10 the applicant asserts that Koch fails to disclose three dimensional shape data that is generated before the specific object is captured for generating a virtual viewpoint image. The applicant seems to acknowledge that pars 91 and 90 of Koch disclose a 3D model of an object that is generated before image capturing for generating a virtual viewpoint image, but argues that this model is for a foreground object such as a person rather than a ‘specific object’ that is treated as a background because it does not move for a period of time. The examiner disagrees. 
First Koch generally discloses that a 3D digital model may be pre-existing for a captured subject (Koch pars. 81 and 90). Contrary to the applicants argument Koch does not limit the subject of this 3D modelling to actors or even foreground objects, rather pars 32-33 of Koch suggest that the ‘subject’ of the image capture may be objects such as a vehicle, and further Stelfox, which is combine with Koch to meet the added limitations to the independent claims, explicitly indicates tracking and capturing images of a football. 
Second the applicant is arguing limitations regarding the ‘specific object’ which are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically the independent claims do not require that the specific object be a background object or that the specific object be a ball. Thus the arguments made in regard to independent claims 1, 9 and 10 are unpersuasive. 
While the examiner notes that the dependent claims provide further indication that the specific object be sports equipment such as a ball, the dependent claims were rejected based upon the combination of Koch and Stelfox, the applicant does not provide substantial arguments in regard to this combination except to generally allege that Stelfox fails to cure the purported deficiencies of Koch. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 19  are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from claim 1. Claim 1 indicates that the specific object is motionless for a certain period of time. Claim 12 merely requires that the specified object be a motionless object. Since claim 1 already requires the object to be motionless for periods of time, the broader limitation of claim 12 merely requiring the object to be motionless provides no further limitation to those already existing in claim 1.
Claim 19 depends from claim 18 which depends from claim 1. Claim 19 requires that three dimensional data be generated before the specific object is captured for generating the virtual viewpoint image. This limitation is already recited in claim 1 which indicates that the three dimensional shape data is generated before the specific object is captured for generating the virtual viewpoint image.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al (2015/0294492) view of Stelfox et al (20140361909).
In regard to claim 1 Koch discloses an information processing apparatus (Koch Fig. 16 and pars  97-101 note computer system for implementing various algorithms including those shown in Figs 7, 13 and 15)  comprising:
one or more memories storing instructions (Koch Fig. 16 and par. 100 note working memory 1640 and storage devices 1620); and
one or more processors that execute the instructions (Koch Fig. 16 and par. 97 note CPU 1605)   to:
obtain positional information for specifying a position of a specific object from a positional information notification device included in the specific object or attached on the specific object, the specific object being captured for generating a virtual viewpoint image (Koch Fig. 7 and par. 73 note step 704 tracking location of subject in 3D space, note RF system as acquisition unit, further note Fig. 4 and par. 60 RF tag as positional information notification unit, also note Fig. 13 and pars 91 and 94-95 algorithm for creating new camera views as virtual viewpoint image generation unit based on the images captured using the tracked location of the subject); and 
output the obtained positional information (Koch Fig.  and par. 73 note tracking and providing position in 3D space); and 
three dimensional shape data (Koch pars. 81 and 90 note pre-existing 3-D digital model) that:
 represents a three dimensional shape of the specific object (Koch pars. 81 and 90 note 3D digital model of the captured object);
corresponds to the positional information notification device (Koch par. 89 and Fig. 13 note tracking the object in 3D space using the positional device, also note pars 81 and 90 the 3D digital model corresponds to the tracked object); and
is generated before the specific object is captured for generating the virtual viewpoint image (Koch pars. 81-90 note digital model is pre-existing and was created by a separate scan).
Koch discloses capturing images of actors or other objects during action sequences, or sporting events (Koch pars 32-33). Koch further discloses that the specific object may be any object (Koch pars. 32-34) and that the apparatus may be used to capture images and provide virtual viewpoints of a football game (Koch par. 33 and 52). 
It is noted that Koch does not explicitly indicate that the specific object may motionless for a period of time during image capturing. However Stelfox discloses obtaining positional information for a specific object where the specific object is a football (Stelfox par. 92 note NFC sensors and/or RFID tag may be placed on a football to determine the position of the football). One of ordinary skill in the art, before the effective filing date of the invention, would recognize that a football is motionless for specified periods during a football game, such as when it is placed at the line of scrimmage between plays. 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of capturing images of the motionless football during the image capture of Koch and Stelfox in order to provide virtual viewpoint images of complete action and sporting sequences as suggested by Koch (Koch par. 31 note desire to capture complete action sequences). 

In regard to claim 2 refer to the statements made in the rejection of claim 1 above. 
wherein the specific object is a foreground object (Koch Fig. 13 and par. 89 note 3D shell in step 1304 is generated using the foreground silhouettes). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. 
the positional information notification device comprises an RF tag (Koch Fig. 4 and par. 60 note RF tag) and
the positional information includes information on a distance from an antenna to the RF tag and a direction viewed from the antenna, in which the RF tag exists, obtained based on an electromagnetic field intensity in a case where the antenna receives an electric wave transmitted from the RF tag (Koch Fig. 4 and par. 60 note RF system includes RF transmitter/receivers 408 which are used to triangulate the location (distance and direction) of the RF tag based on the electromagnetic transmissions from the tag). 

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. 
the number of antennas is two or more (Koch Fig. 4 note plural transmitter/receivers 408),
the one or more processors obtains a plurality of pieces of positional information based on the electromagnetic field intensity in case where each of the plurality of antennas receives the electric wave (Kock Fig. 4 and par. 60 note triangulation which requires at least three ‘pieces’ of positional information to determine the position of the tag), and
the three-dimensional shape data is output based on the obtained plurality of pieces of positional information (Koch par. 89 note 3D representation of the object is placed in a 3D space, indicating the position of the specific object, which may be derived using the RF tracking system of Fig. 4, also note pars 81-90 3D shell combined with 3D digital model data). 

In regard to claim 5 refer to the statements made in the rejection of claim 3 above. 
Koch discloses three-dimensional shape data is output based on a plurality of pieces of positional information obtained from RF tags (Koch Fig. 4 and par. 60 note RF system includes RF transmitter/receivers 408 which are used to triangulate the location RF tag).
It is noted that Koch does not disclose details of locating two or more tags on the specific object. However, Stelfox discloses acquiring location information of a specific object by including a plurality of RF tags on the object and outputting information specifying a position of the specific object based on a plurality of pieces of positional information obtained from the plurality of RF tags (Stelfox pars 66-68 note plurality of RF tags placed on person, also note pars. 77 determining the location of each RF tag). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating two or more RF tags as taught by Stelfox on the specific imaged object of Koch in order to gain the advantage of determining robust location data for body motion as suggested by Stelfox (Stelfox par. 67).

In regard to claim 6 refer to the statements made in the rejection of claim 1 above. 
a display device configured to display a UI screen that allows a user to select the specific object (Koch par. 97 note output device 1615 may include a display also 101 note user inputs may be used in any step of operation).

In regard to claim 7 refer to the statements made in the rejection of claim 1 above.
she one or more processors execute the instructions to generate a virtual viewpoint image (Koch Figs. 13 and 15 and pars 91 and 94-95 algorithm for creating new camera views as virtual viewpoint image generation unit), based on the output positional information and the output three-dimensional shape data representing a three-dimensional shape data (Koch pars. 90-91 note generating a virtual camera view of the 3D representation of the subject including combining the determined 3D shell with digital 3-D model data, also note pars 94-95). 

In regard to claims 12-14 refer to the statements made in the rejection of claim 1 above. Koch further discloses that the specific object may be any object (Koch pars. 32-34). apparatus may be used to capture images and provide virtual viewpoints of a football game (Koch par. 33 and 52). It is noted that Koch does not explicitly indicate that the specific object may be a ball. However Stelfox discloses obtaining positional information for a specific object where the specific object is a football (Stelfox par. 92 note NFC sensors and/or RFID tag may be placed on a football to determine the position of the football). In particular regard to claim 12 note that football is inherently motionless for specified periods of time between plays. In particular regard to claims 13 and 14 note that a football is a ball that is equipment for a football game. 


In regard to claim 15 refer to the statements made in the rejection of claim 1 above. Koch further discloses that:
the specific object and a non-specific object different from the specific object are captured for generating the virtual viewpoint image at a specific time (Kock pars 32-34 note plural objects may be captured including a human actor and an animal (par. 32), a car crash involving non-living objects (par. 32) a football stadium (par. 33)), further note the image sequence in Fig. 8 showing a human subject (specific object) wearing a parachute backpack (non-specific object));
the three dimensional shape data corresponds to the specific time (Koch par. 81 and 90 note 3D digital model of the subject), and
the three dimensional shape data includes additional three dimensional shape data representing the three-dimensional shape of the non-specific object that is generated based on an image captured at the specific time (Koch pars 31-34 note generating virtual camera views of objects by determining three dimensional shape data of all the captured objects at a specific time). 

In regard to claims 16 and 17 refer to the statements made in the rejection of claim 1 above. Koch discloses an embodiment in which three dimensional shape data for a specific object is generated before image capturing as noted in claim 1 above. Koch further discloses another embodiment in which  three dimensional shape data on a moving object that is being captured for generating a virtual view-point image and moves during the image capturing period is not generated before image capturing for generating the virtual viewpoint image and is generated from a captured image obtained by the image capturing for generating the virtual viewpoint image (Koch par. 82 note in some embodiments the 3-D representation may depend entirely on the 3D shell provided by the captured video sequences, and in others it may depend on a pre-existing 3D model and the 3D shell).  
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating both the disclosed embodiments of Koch and thus include virtual modeling of both objects using only captured image data, and the combined pre-existing three dimensional data and the captured image data in order to gain the advantage of generating virtual viewpoint images for objects that have no pre-existing three dimensional data. 

In regard to claim 18 refer to the statements made in the rejection of claim 1 above. Koch further discloses that the processor outputs the three dimensional shape data representing the three dimensional shape of the specific object in association with information specifying the location of the specific object in the target three-dimensional space of the virtual viewpoint image (Koch  Fig. 7 and par. 73 note step 704 tracking location of subject in 3D space, note RF system as acquisition unit, further note Fig. 4 and par. 60 RF tag as positional information notification unit, also note Fig. 13 and pars 91 and 94-95 algorithm for creating new camera views as virtual viewpoint image generation unit based on the images captured using the tracked location of the subject, also note par. 90 the 3D digital model is combined with the 3D shell at the subjects location in 3D space and is thus output ‘in association’ with information specifying the location of the subject)

In regard to claim 19 refer to the statements made in the rejection of claim 18 above. Koch further discloses that the processor generates the three-dimensional shape data before the specific object is captured for generating the virtual viewpoint image (Koch pars. 81-90 note digital model is pre-existing and was created by a separate scan). 

Claims 9-10 describe a method and non-transitory computer readable medium storing instructions for causing a computer to implement a method substantially corresponding to the steps implemented by the apparatus of claim 1 above. Refer to the statements made in the rejection of claim 1 above for the rejection of claims 9-10 which will not be repeated here for brevity. In particular regard to claim 10 Koch further discloses implementing the apparatus using a computer system including a computer readable medium storing instructions for causing a processor to perform the functions of the apparatus (Koch pars 96-98 note computer readable storage media in par. 98). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423